                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JANICE LYNNETTE CROSS,

              Plaintiff,

v.                                                          Case No. 1:19-cv-84

                                                            Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

              Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for supplemental security income (SSI).

              Plaintiff has a long history of seeking SSI benefits.      Plaintiff filed her first

application on December 9, 2008, when she was 31 years old. PageID.275, 593. At that time,

plaintiff claimed a disability onset date of August 20, 2006. PageID.275. Ultimately, her claim

was denied in a decision by administrative law judge (ALJ) Scott M. Staller entered on September

30, 2010. PageID.275-283. That decision is not before the Court.

              The present case involves plaintiff’s application for SSI on June 29, 2012, in which

she alleged a disability onset date of April 26, 2012. PageID.125, 159. Plaintiff identified her

disabling conditions as a fractured back, post-traumatic stress disorder (PTSD), and depression.

PageID.638. Ultimately, her claim was denied in a decision by ALJ David R. Bruce entered on

September 13, 2013.        PageID.64-73.   Plaintiff appealed to this Court, which reversed and



                                                 1
remanded the matter pursuant to sentence four of 42 U.S.C. § 405(g), directing the Commissioner

to “(1) re-evaluate Dr. Kaufman’s opinions in light of the treatment notes set forth in Exhibits B8F

and B13F; (2) if appropriate, change plaintiff’s RFC consistent with that re-evaluation; and (3) if

appropriate, obtain additional vocational evidence consistent with that re-evaluation.” See Cross

v. Commissioner of Social Security, 1:15-cv-522 (W.D. Mich. Sept. 30, 2016). PageID.349-362.

                On December 12, 2016, the Appeals Council entered an order vacating the ALJ’s

September 13, 2013 decision. PageID.365. In addition, the Appeals Council noted that plaintiff

filed another application for benefits on October 21, 2013, which it construed as a duplicate claim.

Id. In light of this development, the Appeals Council directed the ALJ to “consolidate the claims,

create a single record, and issue a new decision on the consolidated claims.” Id. The Appeals

Council further directed the ALJ to “offer the claimant the opportunity for a hearing and address

the additional evidence submitted, take any further action needed to complete the administrative

record and issue a new decision.” Id.

                The ALJ, Ramona Scales, held another hearing on June 28, 2017. PageID.190-270.

At the commencement of the hearing, ALJ Scales, made it clear that she was taking a fresh look

at plaintiff’s claim:

                We’ll show we’re on the record in the case of Janice Cross, Social Security
        number is [omitted]. Ms. Cross, as I’ve indicated I am Judge Scales. I’m scheduled
        to preside over your hearing today. I’ll tell you that the issue before me is whether
        or not you are disabled as defined by the Social Security regulations. In making that
        Decision I will consider a number of factors including the testimony presented here
        today, the records contained in your case, and the applicable Social Security rules
        and regulations. I can tell you that this matter comes before me by way of additional
        Court Remand Order. Essentially you had a prior hearing, you received an
        unfavorable Decision. You appealed that Decision to the District Court level. Upon
        further review it was determined that the matter needed to be remanded back down,
        and so that's what brings us here today. I will tell you I was not the Judge that
        presided over your hearing initially. I am a different Judge. I am not bound to any
        Decision that was made prior to me. My Decision will be my Decision alone. It will
        be based on the record as it stands before me at this time.

                                                 2
PageID.192.

                  Unlike plaintiff’s previous hearings (see PageID.64, 275), ALJ Scales obtained a

medical expert (ME), Jeffrey Fremont, Ph.D., to assist the ALJ in evaluating plaintiff’s medical

condition. PageID.190-270.1 The ALJ reviewed plaintiff’s claim de novo and entered a written

decision denying benefits on February 26, 2018. PageID.159-179. On December 1, 2018, the

Appeals Council denied plaintiff’s request for review in an order which addressed a number of

written objections. PageID.149-155.2 The ALJ’s decision on remand has become the final

decision of the Commissioner and is now before the Court for review.

                  I.       LEGAL STANDARD

                  This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).




1
   The Court notes that the hearing transcript refers to him as “Jeffrey Fremont, PhD” (PageID.190). Plaintiff
sometimes refers to him as “Freeman” (PageID.1762) and the ALJ sometimes refers to him as “Freemont”
(PageID.163-165, 172-175, 176).
2
  In her decision, ALJ Scales made references to the standards of res judicata as set out in Dennard v. Commissioner
of Social Scurity, 907 F.2d 598 (6th Cir. 1990) and Drummond v. Commissioner of Social Security, 126 F.3d 837 (6th
Cir. 1997). While plaintiff’s claim was pending at the Appeals Council, the Sixth Circuit issued its opinion in Earley
v. Commissioner of Social Security, 893 F.3d 929 (6th Cir. 2018), which examined the principles of res judicata as
those principles pertain to a claimant’s subsequent application for benefits. Plaintiff has not raised any objection
arising from the matters addressed in Early.

                                                          3
               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §416.905; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

                                                 4
               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since her application date of

June 29, 2012. PageID.162. At the second step, the ALJ found that plaintiff had severe

impairments of degenerative disc disease of the cervical and lumbar spine, anxiety, depression,

psychosis and PTSD. PageID.162. At the third step, the ALJ found that plaintiff did not have an

impairment or combination of impairments that met or equaled the requirements of the Listing of

Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.162.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform light work as defined

                                                  5
        in 20 CFR 416.967(b) except the claimant can lift and/or carry 20 pounds
        occasionally and 10 pounds frequently. She can sit, stand and/or walk for 6 hours
        each in an 8-hour workday. The claimant can frequently balance and stoop, and
        occasionally kneel, crouch, crawl, and climb. The claimant is limited to simple,
        routine, repetitive tasks, and can make simple work-related decisions consistent
        with those tasks. She can exercise simple work related judgment; maintain adequate
        attention and concentration to carry out simple, routine tasks. She can interact
        appropriately with co-workers, supervisors and have occasional, brief superficial
        contact with the general public. The claimant is limited to no fast-paced production
        and quota work and can manage the changes in a routine unskilled work setting.

PageID.165. The ALJ also found that plaintiff had no past relevant work. PageID.177.3

                 At the fifth step, the ALJ determined that plaintiff could perform a significant

number of unskilled jobs at the light exertional level in the national economy. PageID.178-179.

Specifically, the ALJ found that plaintiff could perform the requirements of unskilled, light work

in the national economy such as laundry folder (90,000 jobs), hand washer (20,000 jobs), and

classifier sorter (30,000 jobs). PageID.178. Accordingly, the ALJ determined that plaintiff has

not been under a disability, as defined in the Social Security Act, since June 29, 2012 (the date the

application was filed) through February 26, 2018 (the date of the decision). PageID.179.

                 III.     DISCUSSION

                 Plaintiff raises five issues on appeal:

                 A. The ALJ failed to give proper weight to the findings and
                 opinion of plaintiff’s treating psychiatrist, as required by 20
                 C.F.R. §416.927(c), when he determined Ms. Cross’ condition
                 did not meet or equal a Listing and at Step 3 when he
                 determined her residual functional capacity (RFC).

                 B. Had the ALJ given proper weight to Dr. Kaufman’s opinion
                 and properly considered the record as a whole, she would have
                 found that Ms. Cross’ condition met or was equivalent to a
                 Listing, including but not limited to Listings 12.03 and / or 12.06.



3
 The Court notes that plaintiff had a very limited record of employment. She reportedly worked as a waitress/cook
between 1996 and 1998 and as a short order cook for one week in either 2005 or 2007. Plaintiff was also paid to take
care of her mother for “[a] couple of years.” PageID.201-203, 639.

                                                         6
               The Court remanded this case in 2015 due to the ALJ’s incomplete evaluation of

the opinions expressed by plaintiff’s psychiatrist, Rachel Kaufman, M.D. In its previous opinion,

this Court concluded in pertinent part as follows:

       The crux of the ALJ’s decision is that the doctor’s opinion is not supported by the
       longitudinal treatment records from 2011, 2012 and 2013 as set forth in Exhibits
       B8F (69 pages) and B13F (52 pages). PageID.66, 313. However, the ALJ does not
       address these treatment records in any detail, other than to cite a single record from
       February 25, 2013. . . Under these circumstances, where the ALJ did not assign
       weight to a treating psychiatrist’s opinions, apparently rejected those opinions as
       unsupported by treatment notes spanning three years, but did not provide a basic
       summary of the contents of the notes, the Court concludes that the ALJ has failed
       to give good reasons as required under 20 C.F.R. § 416.927(c)(2). Accordingly, this
       matter should be reversed and remanded pursuant to sentence four of 42 U.S.C. §
       405(g). On remand, the Commissioner should re-evaluate Dr. Kaufman’s opinion
       in light of the treatment notes contained in Exhibits B8F and B13F.

PageID.358-359.

               The case has now come full circle, with plaintiff raising a similar claim that ALJ

Scales did not properly review Dr. Kaufman’s opinions on remand. This time around, the ALJ

addressed Dr. Kaufman’s opinions in conjunction with the testimony given by the ME:

                The undersigned has also considered the remaining opinion evidence of
       record. On July 25, 2013, Dr. Kaufman opined that the claimant was markedly
       limited in activities of daily living, in social functioning and in the ability to
       maintain concentration, persistence or pace (Exhibit B18F/2). She opined that the
       claimant was unable to meet competitive standards to maintain a regular schedule,
       complete a normal workday and workweek, and make simple work-related
       decisions (Exhibit B18F/1). The undersigned gives little weight to the doctor's
       opinion. To that end, the psychological expert, Dr. Freemont testified that you are
       just asked to check the boxes without any great detail or explanation. He is
       accepting that she said it but testified there is little support for it. Dr. Freemont
       testified that cognitively the claimant was doing okay. He testified that on page 2
       of the document, Dr. Kaufman says marked, and social functioning is marked and
       activities of daily living is marked but not consistent with the treatment notes. Dr.
       Freemont testified the claimant does shop, she does interact with others, and she
       does interact with family members. The treatment notes indicate that she was seen
       by the psychiatrist for a medication adjustment, which helped tremendously. She
       ended up leaving an unhealthy relationship. The claimant appeared to be back at
       baseline. She had fewer flashbacks now that she was not with Earl, was living alone
       for the first time, and was in a new relationship, making plans for the future (Exhibit

                                                 7
       B13F/2, B8F/61). The notes indicate the claimant is good with money and manages
       to save money, despite Dr. Kaufman's opinion that the claimant could not make
       even simple work-related decisions (Exhibit B13F/2). The record shows that during
       mental health therapy on September 26, 2012, the claimant's thoughts were more
       organized with minimal bizarre content after medication adjustment and her mood
       was much improved (Exhibit B13F/24).

               In an opinion dated August 5, 2013, Dr. Kaufman opined that the claimant
       identified that she could not stand, could not lift and could not walk (Exhibit
       B19F/1). However, just three months prior, examination revealed normal range of
       motion, normal strength, normal reflexes and normal gait (Exhibit B14F/3). Dr.
       Kaufman opined that the claimant has poor sleep, is often sleep deprived, and
       nervous, edgy, distracted, has difficulty staying on tasks, has difficulty following
       through, and has difficulty being around people in normal situations (Exhibit
       B19F/2). However, within three months of this opinion, the claimant was pleasant,
       verbal and cooperative. She reported an overall stable mood (Exhibit B21F/7).
       Moreover, Dr. Freemont testified that the claimant does shop, does interact with
       others and does interact with family members (Hearing testimony). The record
       shows that the claimant could pay bills, manage money and attend appointments
       alone despite Dr. Kaufman's opinion that the claimant has difficulty following
       through and staying on task (Exhibit B14E/4-5). With medication adjustment and
       adherence, the record shows that the claimant was sleeping about 12 hours per night
       (Exhibit B32F/2, B33F/17).

PageID.173-174.

              As reflected in this excerpt, ALJ Scales’ decision to give little weight to Dr.

Kaufman’s opinions is supported by substantial evidence. She gave good reasons for the weight

assigned to Dr. Kaufman’s opinions. Accordingly, plaintiff’s claim is denied.

              C. The ALJ’s finding that the opinions of the ME, psychologist
              Jeffrey Fremont, Ph.D., were entitled to only “little weight” is
              not supported by substantial evidence. Had the ALJ given
              proper weight to Dr. Fremont’s opinion and properly
              considered the record as a whole, she would have found that Ms.
              Cross’ condition equivalent to Listings 12.03 and / or 12.06 since
              at least December 2015.

              The ALJ concluded that plaintiff’s conditions did not meet or equal the criteria of

Listings 12.03, 12.04, 12.06m and 12.15. PageID. 162. Plaintiff contends that the ALJ erred in

evaluating Dr. Fremont’s opinions with respect to Listing 12.03 (Schizophrenia spectrum and other



                                                8
psychotic disorders) “and/or” Listing 12.06 (Anxiety and obsessive compulsive disorders). At

step three, a claimant bears the burden of demonstrating that he meets or equals a listed

impairment. See Evans v. Secretary of Health & Human Services, 820 F.2d 161, 164 (6th

Cir.1987). In order to be considered disabled under the Listing of Impairments, “a claimant must

establish that his condition either is permanent, is expected to result in death, or is expected to last

at least 12 months, as well as show that his condition meets or equals one of the listed

impairments.” Id. An impairment satisfies the listing only when it manifests the specific findings

described in the medical criteria for that particular impairment. 20 C.F.R. § 416.925(d).

                Plaintiff’s brief expresses disagreement with the ALJ’s evaluation of Dr. Fremont’s

opinions and contends that she should be found disabled under Listing 12.03 and/or Listing 12.06.

However, plaintiff does not set out the elements of Listing 12.03 or Listing 12.06. Nor does

plaintiff set out how Dr. Fremont’s opinions established each of the elements of Listing 12.03 or

Listing 12.06. Statements such as “[t]he ALJ essentially ignored Dr. Fremont’s finding that her

condition equaled a Listing(s), and her rejection of his ‘B’ criteria analysis and other limitations is

not supported by substantial evidence” provide no guidance to the Court on review. Nor does it

“show that [her] condition meets or equals one of the listed impairments.” Evans, 820 F.2d at 164.

Plaintiff is essentially asking the Court to perform a de novo review of the listings by: having the

Court set out the requirements of the listings; having the Court determine whether Dr. Fremont

gave opinions that met the listings; and then having the Court decide whether the ALJ properly

weighed those opinions. This Court does not review the evidence de novo, make credibility

determinations, or weigh the evidence. Brainard, 889 F.2d at 681. Accordingly, plaintiff’s claim

of error is denied.




                                                   9
               D. The ALJ’s RFC findings are otherwise not supported by
               substantial evidence under 20 C.F.R. §§ 416.920 and 416.945,
               and SSR 98-6p:

               1. Substantial evidence does not support the finding that
               plaintiff is capable of sustaining work activity.

               2. The ALJ did not consider the findings of other agencies,
               including the Disability Determination Service for the State of
               Michigan (also used by SSA), when she determined plaintiff’s
               RFC.

               Plaintiff contests ALJ Scales’ evaluation of both her psychological impairments

and her physical impairments. The gist of plaintiff’s claim is that the ALJ’s RFC determination

did not properly consider the effects of all of her impairments.

               a.      Psychological impairments

               RFC is a medical assessment of what an individual can do in a work setting in spite

of functional limitations and environmental restrictions imposed by all of her medically

determinable impairments. 20 C.F.R. § 416.945. It is defined as “the maximum degree to which

the individual retains the capacity for sustained performance of the physical-mental requirements

of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2, § 200.00(c). Plaintiff contends that ALJ Scales’

RFC determination fails to account for any time off task, absenteeism or interference from

plaintiff’s psychological signs and symptoms, including hallucinations. PageID.1781. In this

regard, plaintiff contends that “limiting her to simple, unskilled work does not address the

interference with her ability to sustain concentration and pace caused by her hallucinations and

other symptoms.” Id.

               The terms “simple, routine, repetitive work” are in essence shorthand for the types

of duties involved in unskilled work, which is defined as follows:

       Unskilled work is work which needs little or no judgment to do simple duties that
       can be learned on the job in a short period of time. The job may or may not require

                                                10
       considerable strength. For example, we consider jobs unskilled if the primary work
       duties are handling, feeding and offbearing (that is, placing or removing materials
       from machines which are automatic or operated by others), or machine tending, and
       a person can usually learn to do the job in 30 days, and little specific vocational
       preparation and judgment are needed. A person does not gain work skills by doing
       unskilled jobs.

20 C.F.R. §§ 404.1568(a) and 416.968(a). See Allison v. Apfel, No. 99-4090, 2000 WL 1276950

at *4 (6th Cir. Aug.30, 2000) (“We believe that the ALJ’s qualification that [the claimant] was

limited to simple, repetitive, and routine tasks, within the category of light work, simply means

that [the claimant] is limited to unskilled light work.”) (citing 20 C.F.R. § 404.1568(a)).

               A considerable portion of ALJ Scales’ decision addressed plaintiff’s history of

reporting hallucinations. While ALJ Scales recognized the seriousness of having hallucinations in

a work environment, she found that plaintiff’s claims were not work preclusive:

               With regard to concentrating, persisting, or maintaining pace, the claimant
       has a moderate limitation. To that end, Dr. Freemont [sic] testified that the claimant
       was likely moderately to markedly limited in this area of functioning citing the
       reported auditory and visual hallucinations and the diagnosis of unspecified
       psychosis. However, Dr. Freemont [sic] also noted the claimant’s report that when
       she stopped smoking marijuana, she was more focused (Exhibit B22F/3). While
       she had slowed mental activity at the consultative evaluation, her mental activity
       was reasonably well organized (Exhibit B23F/10). The record shows that when her
       medication was adjusted and she stopped using the medical marijuana or cut down
       on using it, she was no longer hearing or seeing things (Exhibit B23F/9). With
       medication compliance, the claimant reported hearing voices but was managing
       well because of the medications (Exhibit B34F/1). She reported that she sometimes
       has visual hallucinations, but the medication was helpful in reducing the
       hallucinations (Exhibit B34F/1). Her memory was grossly intact and her fund of
       knowledge was fair (Exhibit B34F/1). The record shows that one treating source;
       [sic] Dr. Tamer informed the claimant that the marijuana could worsen her
       symptoms and contribute to her presentation (Exhibit B22F/11). The record shows
       that during a medication review, the claimant reported smoking two joints of
       marijuana every day. Dr. Tamer again advised her strongly that although she was
       using a substance for pain control, it was bringing about and amplifying her
       psychosis (Exhibit 22F/9). She reported that her lawyer was working on her SSI
       case and he told her to stay free of drugs and she was trying to work on that (Exhibit
       B22F/2). Her doctor encouraged her to follow with the marijuana cessation (Exhibit
       B22F/3).



                                                 11
PageID.163-164.

                  ALJ Scales also noted Dr. Fremont’s testimony “that he was troubled by the

claimant's marijuana use as the effect of the drug on the frontal lobe causes neurological

deterioration and might counteract her medication, and what it is trying to do” and that “in his 44

years, the claimant is the first person that he has come across to only have hallucinations and

delusions at home.” PageID.172-173. The ALJ further stated that, “[w]hen questioned, Dr.

Freemont [sic] opined that the claimant could exercise simple work-related judgment; and

maintain adequate attention and concentration to carry out simple, routine tasks.” PageID.173.

Based on this record, the ALJ’s RFC accounted for plaintiff’s impairments.                           Accordingly,

plaintiff’s claim of error on this issue is denied.

                  Next, plaintiff points out that the State of Michigan found her disabled and that she

received Medicaid, State disability and assistance with household chores and daily activities.

PageID.1782. ALJ Scales was not bound by these decisions. See 20 C.F.R. § 416.904 (“a

determination made by another agency that you are disabled or blind is not binding on us”).4 The

ALJ noted that the record included “a Medical-Social Eligibility Certification at Exhibits B35F,

B40F, and B44F for the Michigan Department of Human Services and for the claimant to receive

State disability assistance.” PageID.175. The ALJ gave little weight to these certifications,

because “the standards utilized are not the same as the standard utilized by SSA to determine

disability.” Id. The ALJ’s determination was consistent with the regulations. Accordingly, this

claim of error is denied.




4
 The Court notes that this version of the regulation applies to plaintiff’s application for benefits, which was filed
before March 27, 2017.

                                                         12
               b.      Physical impairments

               Finally, plaintiff contends that she has “significant problems with back pain.”

PageID.1782. The ALJ addressed plaintiff’s condition as follows:

              With respect to the claimant’s physical pain, her doctor reduced her
       Ibuprofen 800 mg to twice a day as the claimant had been taking it four times a day
       and the doctor felt that was too much (Exhibit B14F/4, B29F/6). The claimant
       reported 70% relief from epidural injections for a period of about three months and
       her overall function had improved (Exhibit B24F/4, 5). The claimant testified that
       she smokes marijuana nightly for the back pain. However, the record shows that
       her medical marijuana card expired on April 1, 2016 (Exhibit 47F/39). The claimant
       does have a home health aide that helps with meal prep, laundry and light cleaning
       (Exhibit B46F/1). However, clinical evaluations tend to show some reduced range
       of motion of the spine, normal strength, normal sensation, negative straight leg raise
       and normal to mildly antalgic gait unassisted (Exhibit Bl0F/3, B14F/3, B29F/5,
       B25F/5, B29F/15, B29F/60, B38F/3, 2, B24F/5, and B25F/36). The undersigned
       has accounted for this above in the residual functional capacity.

PageID.177. As discussed, ALJ Scales’ RFC restricted plaintiff to light work (lift and/or carry 20

pounds occasionally and 10 pounds frequently), included postural limitations (she can sit, stand

and/or walk for 6 hours each in an 8-hour workday), and limited plaintiff to frequent balancing

and stooping, and to occasional kneeling, crouching, crawling, and climbing. PageID.165. Based

on the entirety of the record, the Court concludes that plaintiff’s physical RFC is supported by

substantial evidence. Accordingly, plaintiff’s claim of error is denied.

               IV.     CONCLUSION

               Accordingly, the Commissioner’s decision will be AFFIRMED pursuant to 42

U.S.C. § 405(g). A judgment consistent with this opinion will be issued forthwith.



Dated: March 30, 2020                                        /s/ Ray Kent
                                                             United States Magistrate Judge




                                                13
